Order entered July 2, 2021




                                      In The
                              Court of Appeals
                       Fifth District of Texas at Dallas

                               No. 05-21-00331-CV

                     IN THE INTEREST OF A.A., A CHILD

               On Appeal from the 416th Judicial District Court
                            Collin County, Texas
                   Trial Court Cause No. 416-51855-2020

                                     ORDER

      Before the Court is appellant’s June 30, 2021 motion for a ten-day extension

of time to file his brief. We note the clerk’s record has been filed, but the

reporter’s record is not yet due. Because the time for filing appellant’s brief does

not begin to run until the later of the date the clerk’s record was filed or the date

the reporter’s record was filed, see TEX. R. APP. P. 38.6(a), we DENY the motion

as premature. Appellant’s brief will be due within thirty days of the filing of the

reporter’s record.

                                             /s/    ROBERT D. BURNS, III
                                                    CHIEF JUSTICE